DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armand et al. (US 6340716B1).
Regarding Claim 1, Armand discloses an additive (ionic compound) for a non-aqueous electrolyte solution corresponding to formula (IV) (see below) wherein R1, R2, R3, and R6 may be Y, YO-, YS-, Y2N, or F, wherein Z1, Z2, and Z3 may be =O, =NC≡N, =C(C≡N)2, =NS(=Z)2R6, or =C[S(=Z)2R6]2, and wherein Y may be a monovalent organic radical (p.2, Col. 2, lines 2-21).

    PNG
    media_image1.png
    159
    338
    media_image1.png
    Greyscale

Formula (IV) (Armand US 6340716B1)
3 is NSO2R, where R corresponds to the instantly claimed Z1 and may be F. Armand’s Z1 and Z2 may be O. Armand’s R1, R2 and R3 correspond to the instantly claimed Z4, Z2 and Z3, respectively and may be F. Armand’s M+, corresponds to the instantly claimed Mp+ and is a proton or metal cation with a valance between 1 and 3 (p.2, Col. 1, line 60 – Col.2, line 57).

Regarding Claim 2, Armand further discloses that R1, R2, R3, and R6 may be Y, YO-, YS-, Y2N, or F, and Z1, Z2, and Z3 may be =O, =NC≡N, =C(C≡N)2, =NS(=Z)2R6, or =C[S(=Z)2R6]2, and wherein Y may be a monovalent organic radical (p.2, Col. 2, lines 2-21). Thus, when =NS(=Z)2R6 is selected for Z3 of Formula (IV), each of R1 (corresponding to Z4 of the instant claims), R2 (corresponding to Z2 of the instant claims), R3 (corresponding to Z3 of the instant claims), and R6 (corresponding to Z1 of the instant claims) may be a fluorine atom. 
Regarding Claim 3, Armand further discloses that M+ of Formula (IV) is a metal cation and may be an alkali metal such as a lithium ion or a potassium ion (p.2, Col.2, lines 22-25).
Regarding Claim 4, Armand further discloses a non-aqueous electrolyte solution (ion conducting material) comprising a non-aqueous solvent, a solute (p.6, Col. 9, line 51-Col. 10, line 23), and the additive (ionic compound) for a non-aqueous electrolyte solution (ion conducting material) detailed above (p.6, Col. 9, line 32- Col. 10, line 31).
Regarding Claim 5, Armand discloses an exemplary example of the synthesis of a non-aqueous electrolyte solution (ion conducting material) in Example 3 (p.8, Col. 13, lines 21-33). Example 3 of Armand discloses the non-aqueous electrolyte solution (ion conducting material) is made from mixing 834 mg of an additive (lithium 3.28 mass% based on the total amount of the non-aqueous solvent (acetonitrile), the solute (polyethylene oxide), and the additive (lithium salt, ionic compound) for a non-aqueous electrolyte solution (ion conducting material). 
The examiner notes that it would be understood by the skilled artisan that similar mixture compositions would be applicable for the various additives (ionic compound), non-aqueous solvents, and solutes disclosed by Armand.
Regarding Claim 8, Armand further discloses that the non-aqueous solvent may be propylene or ethylene carbonate, alkylcarbonates, esters, linear and cyclic ethers, or sulfones (p.6, Col. 9, lines 32-47). 
Regarding Claim 9, Armand further discloses a non-aqueous electrolyte solution battery (electrochemical generator) comprising a positive electrode, a negative electrode, and the non-aqueous electrolyte solution (ion conducting material) detailed above (p.6, Col. 10, lines 24-30).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Armand et al. (US 6340716B1), as applied to Claim 4 above.
In Regards to Claim 6 (Dependent Upon Claim 4):
Armand further discloses that a salt (solute) conventionally used in the prior art may also be included in the non-aqueous electrolyte solution (ion conducting material) (p.6, Col. 10, lines 11-14). Armand further discloses that lithium tetrafluoroborate (LiBF-4) salt is used in the preparation of the additive (lithium salt, ionic compound) of Example 3 (p.8, Col. 13, lines 22-26).  
As such, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select lithium tetrafluoroborate (LiBF-4) salt as the conventionally used salt, as it .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Armand et al. (US 6340716B1), as applied to Claim 4 above, and further in view of Lee et al. (US 20170179528A1).
In Regards to Claim 7 (Dependent Upon Claim 4):
	Armand further discloses that the non-aqueous electrolyte solution (ion conducting material) may further contain an additive conventionally used in non-aqueous electrolytes (p.6, Col.10, lines 20-24).
Armand is deficient in disclosing that the non-aqueous electrolyte solution (ion conducting material) further comprise specifically at least one selected from the group consisting of vinylene carbonate, fluoroethylene carbonate, 1,3,2-dioxathiolane 2,2-dioxide, tetravinylsilane, and 1,3- propanesultone.
Lee discloses an electrolyte for a lithium ion battery (100), and that the electrolyte may contain vinylene carbonate as an additive (Figure 1, [0031, 0035, 0054, 0067]). Lee further teaches that the addition of vinylene carbonate to the electrolyte serves to improve the life cycle of the electrolyte [0054].
As such, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the conventionally used additive of the non-aqueous electrolyte solution (ion conducting material) disclosed by Armand, vinylene carbonate, as it is known in the art as a common additive in a non-aqueous electrolyte which additionally serves to improve cycle life of the electrolyte, as taught by Lee. By doing so, all of the limitations of Claim 7 are met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1724    

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759